

116 SRES 361 IS: Acknowledging the Kurds’ vital role in stopping the spread of ISIS militants in the Middle East, and for other purposes.
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 361IN THE SENATE OF THE UNITED STATESOctober 17, 2019Ms. Ernst (for herself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAcknowledging the Kurds’ vital role in stopping the spread of ISIS militants in
			 the Middle East, and for other purposes.
	
 Whereas, in 2014, the United States led an international coalition against Islamic State (ISIS) militants, conducting airstrikes and later building military bases on Syrian territory to assist ground operations against ISIS;
 Whereas a coalition of Arab and Kurdish militias, known as the Syrian Democratic Forces (SDF), with the help of United States airstrikes and military advisors, drove ISIS away from the Turkish border and out of northern Syria;
 Whereas, since ISIS militants swept across Syria and military action against ISIS began, the SDF has done the critical work of clearing, holding, and governing the territory previously conquered by the ISIS militants;
 Whereas the SDF became one of the United States strongest partners in fighting ISIS as fearless and loyal fighters who fought fiercely alongside United States special operations forces and other coalition partners, losing over 10,000 SDF troops throughout the course of military operations;
 Whereas the SDF with coalition support captured approximately 11,000 ISIS fighters and detained them in Kurdish-held territory;
 Whereas the Kurds have assisted humanitarian efforts in the area, including caring for refugees and operating more than a dozen camps for displaced families, helping tens of thousands of people, many of them the wives and children of ISIS fighters;
 Whereas the Government of Turkey is hostile toward Kurdish groups living along its border with Syria, claiming that the Kurdish fighters in Syria are linked to the Kurdistan Workers Party (PKK), which has been in conflict with Turkey for the past several decades;
 Whereas the SDF has not engaged in offensive operations against Turkey and has served as a buffer preventing extremist fighters from launching attacks into Turkey and beyond;
 Whereas the United States Armed Forces were ordered to withdraw from sites along the Turkish border in northern Syria, followed by a Turkish incursion that began on October 9, 2019;
 Whereas the withdrawal of United States troops and the ongoing conflict between Turkey and Kurdish-led fighters will allow ISIS to profit from the instability in the region, as SDF counter-ISIS missions have been suspended, and Kurdish-held ISIS prisoners are in danger of being released from confinement, as the SDF no longer have the capacity to guard detention facilities while they are engaged in defensive operations against Turkish forces; and
 Whereas the withdrawal of United States forces from northern Syria has severely damaged our relationship with our Kurdish partners, effectively forcing them to ally with the Assad regime, allowing the Governments of the Russian Federation and Iran to expand their influence in the region, while at the same time laying the groundwork for an ISIS resurgence, damaging the United States standing in the international community and undermining both regional security as well as our own national security: Now, therefore, be it
	
 That is the sense of the Senate— (1)to acknowledge the importance of the Kurds’ vital role in stopping the spread of ISIS militants in the region;
 (2)that ISIS still poses a danger in the Middle East and beyond and must not be allowed the opportunity to mount an effective resurgence campaign;
 (3)that the United States Government must continue its leading role in promoting peace in the Middle East and fighting against terrorist groups such as ISIS, wherever they may be located; and
 (4)that the Department of Defense, in conjunction with the Department of State, should provide a briefing to Congress within 30 days outlining plans and a strategy to continue the global fight against ISIS, specifically addressing the ongoing threat of ISIS in Syria and Iraq and how this strategy will—
 (A)prevent an ISIS resurgence in Syria; (B)prevent ISIS efforts to capitalize from recent developments;
 (C)contain any ISIS expansion in Syria or in nations bordering Syria;
 (D)mitigate the threat of ISIS attacks on the United States homeland or our partners and allies; and
 (E)protect the gains made in the fight against ISIS since 2014.